Per Curiam.
1. Both parties predicated their demands upon the contract; neither of them seeking rescission. It appeared from the evidence that both parties had breached the contract in such manner that neither was entitled to have the other perform. Accordingly, there was no error in granting a nonsuit as to the claims of each of the parties.
2. It is unnecessary to pass upon the other assignments of error, as the result would not be affected by so doing.

Judgment affirmed on both Mils of exceptions.

All the Justices concur, except Fish, G. J., absent.